DETAILED ACTION
Claims 46-49, 52, 54-56, 64 and 71  are pending as amended on  21 April 2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
 Applicant’s amendments to the claims and the remarks/arguments have been entered and fully considered.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on  18 November 2020, 23 February 2021 and 30 April 2021 were filed after the mailing date of the first Office action on 4 November 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment and Arguments
Applicant’s amendment overcomes the rejections under 35 U.S.C. 102(a)(1)/(a)(2) of claims  46, 49-49 and 52 over US Patent 5106516 (Mueller), of claims 46-49 and 54-56 over US Patent 6260621 (Furman), and of claims 46, 48-49, 52 and  54-56 over US2006/0096757(Berry).  These rejections have been withdrawn.
Applicant’s amendment overcomes the rejections under 35 U.S.C. 103 over Furman in view of US2013/0225469(Allen). The rejection has been withdrawn.  However, Applicant’s amendment does not distinguish over Berry in view of Allen.
Applicant’s arguments in light of the amendment have been fully considered.
With respect to Berry as evidenced by Dubois and Qu  in view of Allen, Applicant’s arguments are not persuasive.  Applicant argues that Berry fails to teach an oil-in-water emulsion.  The examiner 
Applicant argues that Berry teaches that C1-C4 esters of lactic acid  are preferred.  However, Berry expressly discloses that the system contains a lactate ester and a fatty ester co-solvent blend ([0020], emphasis added by the examiner), wherein the fatty ester is preferably a methyl ester ([0022]).   Berry further teaches the composition can disperse and remove unwanted paraffin and/or ashphaltene deposits ([0013] and [0046]). Allen teaches a methyl ester comprising  methyl 9-decenoate and methyl 9-dodecenoate derived from soya oils can be used as a hard surface cleaner in industrial degreaser formulations ([0080]-[0085], [0091] and Table 10). Thus it would have been obvious for one of ordinary skill in the art to include the degreaser of Allen in the method  and fluid system of Berry. 


Double Patenting
Claims 46, 49, 52, 54-56 and 71 are  rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10081760 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claim are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion composition comprising  methyl 9-decenoate, methyl  dodecenoate, terpene and surfactant, which fully anticipates the instantly claimed method.  

Claims 46-49, 54-56, 64  and  71 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13-15 and 20-25   of U.S. Patent No. 10759990 B2.  Although the claims at issue are not identical, they are not patentably distinct from each other because patented claim are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion .  

Claims 46, 54 , 64 and  71 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 46-48, 52, 54-57, 59-61 and 63 of copending Application No. 16361906.  Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are directed to a method of stimulating an oil and gas well with an oil-in-water emulsion composition comprising  methyl 9-decenoate, methyl  dodecenoate, terpene and C1-6 alkanoic esters of C10-18 saturated fatty acids , which fully anticipates the instantly claimed method.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 71 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 71 requires the olefinic ester compounds make up at least 50 percent by weight of the continued phase, .   Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103

Claims 46-49, 52, 54-56  and 64  are rejected under 35 U.S.C. 103 as being unpatentable over Berry as evidenced by Dubois and Qu  in view of Allen .
Regarding claims 46, 48-49 and 64,  Berry teaches a well stimulation method comprises under fracturing pressure ([0003], [0006], [0048] and [0055]),  introducing  into an oil or gas well an oil-in-water  microemulsion comprising C1-C4 esters of fatty acids including edible vegetable oils such as olive, soybean and wheat germ oils ([0020]  and [0021]), which are known to contain C16 saturated fatty acid as evidenced by Dubois (Table 2, page 720 and Table 5, page 724).
Berry further teaches that the composition can disperse and remove unwanted paraffin and/or ashphaltene deposits ([0013] and [0046]).
Berry  does not expressly teaches the instantly claimed methyl 9-decenoate and/or methyl 9-dodecenoate.
Allen teaches a methyl ester comprising  methyl 9-decenoate and methyl 9-dodecenoate derived from soya oils can be used as a hard surface cleaner in industrial degreaser formulations ([0080]-[0085], [0091] and Table 10).
At the time the invention was made it would have been obvious for a person of ordinary skill in the art to utilize the methyl 9-dodecenoate of Allen in the method and  composition of Berry since it has been held that it is prima facie obviousness to use a known material based on its suitability for In re Fout, 675 F2d 297, 213 USPQ 532 (CCPA 1982); Sinclair & Carroll Co v Interchemical Corp, 325 US 327, 65 USPQ 297 (1945); In re Leshin, 227 F2d 197, 125 USPQ 416 (CCPA 1960) and Ryco, Inc v Ag-Bag Corp, 857 F2d 1418, 8 USPQ2d 1323 (Fed Cir 1988).
Regarding claim 47, Berry teaches gas well and creating fracture  in geological rock formation ([0001],[0003] and [0007]), thus tight gas well. 
Regarding claims 52,   Berry teaches the microemulsion comprises non ionic emulsifier ([0031]).
	Regarding claims 54-59,   Berry teaches the microemulsion comprises terpene  solvent exemplified as PARAVAN 25 ([0061]), which is known to contain d-limonene as evidenced by Qu ([0043]).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RANDY GULAKOWSKI can be reached on 571-2721302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AIQUN LI/Ph.D., Primary Examiner, Art Unit 1768